Citation Nr: 0603014	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1945 to 
October 1945, from March 1953 to March 1955, and from October 
1961 to May 1979.  He died in December 2003.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied her claim for service connection for 
the cause of his death.

In December 2005, the Board advanced the appellant's case on 
the docket.            38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.	The appellant has received comprehensive notice as to the 
evidence required to substantiate the claim on appeal, 
including whose responsibility - hers or VA's, it was to 
obtain supporting information and evidence.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	The veteran's death certificate shows that he died in 
December 2003, and that the immediate cause of death was 
respiratory insufficiency; the underlying conditions 
contributing to his death included complications of the 
influenza virus, massive cardiomegaly, and a cerebral 
infarction.  The medical evidence of record also shows that 
atherosclerotic cardiovascular disease was a contributing 
factor to the veteran's death.  





3.	At the time of the veteran's death, service connection was 
in effect for status-post colostomy for a ruptured sigmoid 
diverticular (rated as 60 percent disabling); degenerative 
joint disease (DJD) of the lumbar spine (rated as 20 percent 
disabling); diabetes mellitus, type II (rated as 20 percent 
disabling); an incomplete auriculoventricular block, a 
history of bilateral inguinal hernia repair, bilateral 
epididymitis, and anxiety reaction (each rated as 10 percent 
disabling); and hemorrhoids, a recurrent pilonidal cyst 
(post-operative), dermatophytosis of the feet, and neuropathy 
of the left lateral cutaneous nerve (each rated as 
noncompensable). 

4.	In his January 2005 opinion, a VA physician determined 
that the veteran's death was not related to any of his 
service-connected disabilities.  There is also no other 
medical evidence of record establishing that the veteran had 
any cardiovascular condition in service other than his 
service-connected incomplete auricoventricular block (which 
the examiner expressly considered in providing his opinion) 
that may be related to the cause of the veteran's death. 


CONCLUSION OF LAW

A disability incurred or aggravated during service did not 
cause or substantially or materially contribute to the 
veteran's death.  38 U.S.C.A. 1110, 1112, 1113, 1131, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The measures taken by the RO in this case to provide the 
appellant with notice of the VCAA and its attendant 
procedures for evidentiary development of her claim, met the 
definition of timely notice that is set forth above.  The 
appellant filed her claim for Dependency and Indemnity 
Compensation (DIC) benefits in December 2003.  Initially, the 
RO sent to the appellant a March 2004 letter with regard to 
the issue of service connection for the cause of the 
veteran's death, the issue that is under appellate 
consideration.  In its subsequent correspondence dated in           
May 2004, the RO informed the appellant as to the information 
that would be needed to establish that she met the 
eligibility requirements for DIC benefits, in particular, in 
order to establish her status as a dependent spouse.  (A 
review of the claims file does indeed show that the basic 
eligibility requirements for DIC benefits are met, and thus 
this subject is not addressed any further below in the 
Board's discussion of the claim for service connection for 
the cause of the veteran's death on the merits of that 
issue.)  Both of these letters were issued to the appellant 
prior to the May 2004 RO rating decision that denied the 
claim for service connection for the cause of the veteran's 
death.  Accordingly, the March and May 2004 VCAA notice 
letters each met the requirements for timely notice as 
defined under Pelegrini II.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).    

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The letters issued in March and May 2004 also met these 
additional requirements that pertain to the content of VCAA 
notice.  Specifically, the former letter informed the 
appellant as to the information and evidence not of record 
that was necessary to substantiate the claim on appeal.  This 
letters further notified her with regard to the mutual 
obligation between she and VA to obtain pertinent evidence, 
and clarified the specific kind of information and evidence 
that she was expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. at 186-87.  The latter correspondence 
addressed solely the issue of the appellant's eligibility for 
DIC benefits, and informed her as to the evidence needed to 
show proof of marriage, so that letter provided minimal 
further assistance in notifying her as to the evidence needed 
to substantiate the claim that is now on appeal.  However, as 
explained above, the March 2004 letter already provided 
notice information relevant to the specific claim for service 
connection for cause of death.     

Additional documentation that provided further notice in 
reference to the appellant's claim, consists of the February 
2005 statement of the case (SOC) and May 2005 supplemental 
statement of the case (SSOC).  The February 2005 SOC in 
particular included citation to the legal provisions for 
establishing service connection for the cause of death (under 
38 C.F.R. § 3.312), and also included citation to 38 C.F.R. § 
3.159, the regulation that sets forth the procedures by which 
VA will assist a claimant in the development of a claim for 
compensation benefits.  
Based upon the above, the first three elements of adequate 
VCAA notice have been met.  However, none of the documents 
issued to veteran included the specific language of the 
fourth and final "element" mentioned above.  
 
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the neither the March 2004 nor May 2004 VCAA 
letters contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claim.  The May 2004 VCAA letter requested 
that the appellant inform the RO about any other evidence or 
information that she believed would support her claim.  So a 
more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the appellant with the development of her 
claim.  The RO has obtained the veteran's VA outpatient and 
hospitalization records from the Columbia VA Medical Center 
(VAMC), dated from December 2003 to January 2004.  The RO has 
also obtained a medical opinion from a VA physician with 
respect to the question of whether the cause of the veteran's 
death was medically related to a disease or injury incurred 
in service, based upon this physician's review of the 
veteran's claims file.  The appellant has submitted copies of 
the veteran's death certificate and autopsy report, as well 
as various personal statements.  She has not at any point 
requested the opportunity to testify at a hearing in support 
of her claim.  38 C.F.R. § 20.700(a).  There is also no 
indication from the record as to any further relevant medical 
evidence that has not yet been obtained.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Background

The veteran served on active duty from June 1945 to October 
1945, from March 1953 to March 1955, and from October 1961 to 
May 1979.  

His service medical records (SMRs) are absent for an entrance 
examination prior to June 1945.  However, the report of his 
October 1945 separation examination shows an essentially 
normal examination.  There is no copy of record of an 
entrance examination at the time the veteran returned to 
active duty in March 1953.  The report of a medical 
examination for purposes of discharge in March 1955 notes the 
presence of bilateral hernia scars from a herniorrhaphy 
procedure conducted the previous year, and dermatophytosis of 
the feet.  

Prior to his return to active duty in 1961, the veteran 
underwent examination in April 1961, the report of which 
documented that he had recently undergone treatment for a 
pilonidal cyst.  During the period from 1961 up until his 
discharge from service in 1979, his treatment records 
included clinical assessments of otitis media and 
streptococcal infection of the throat as documented in a 
March 1963 physician's report.  A March 1965 report indicates 
a diagnosis of diabetes mellitus, adult type.  The veteran 
sustained a ruptured sigmoid diverticulum in 1971.  He 
underwent a surgical procedure involving a colostomy for the 
perforated diverticulum, and a second procedure involving the 
excision of a perforation of the bowel and a single bowel 
colostomy.  He was hospitalized again at a military facility 
in late-1972 for complications of the colostomies, including 
an infection, which were successfully treated.    

Additional medical conditions noted during this 18-year 
period of service are summarized in the reports of a July 
1975 military examination, and April 1979 separation 
examination.  The July 1975 report indicates that his ongoing 
medical conditions included the residuals of a bilateral 
hernia with complications including epididymitis, the 
residuals of a ruptured sigmoid diverticulum with 
complications, an acute anxiety episode, left leg numbness, a 
pilonidal cyst, scars from prior abdominal surgeries, and 
recurrent episodes of streph throat.  The April 1979 medical 
examination report notes a history of a hernia, pilonidal 
cyst, and ruptured diverticulum, as well as pain affecting 
the lumbar spine area, numbness of the left leg, abdominal 
scars, and atopic dermatitis on the upper extremities.   

Service records also include reports of the veteran's 
electrocardiograms (EKGs) conducted in July 1969 and July 
1970, which showed normal results.  A subsequent EKG in June 
1972 showed an incomplete borderline one-degree A-V block.  A 
June 1974 EKG test also indicated a borderline one-degree A-V 
block.  The report of a July 1973 x-ray of the front and 
lateral chest indicates a clinical impression of no evidence 
of acute cardio-pulmonary disease.  Further x-rays conducted 
in September 1974 and August 1975 also noted no significant 
cardiopulmonary abnormalities.  A November 1977 EKG was 
within normal limits.  The report of an April 1979 EKG states 
that there was a prolonged PR interval, but otherwise the 
test results were within normal limits.     

The veteran underwent a VA general medical examination in 
December 1975.    (His original date of separation from the 
military was in October 1975, not May 1979, but he later 
returned to active duty in March 1977 as indicated in a 
memorandum from the Department of the Army.  He initiated and 
continued to pursue a claim for VA compensation benefits 
between October 1975 and his eventual return to active duty 
in 1977).  With regard to the cardiovascular system, it was 
observed that the veteran had normal sinus rhythm.  There 
were no heart murmurs, the heart was not enlarged to 
palpation, and the dorsalis and pedis posterior tibialis 
pulses were good.  Blood pressure was 120/88 
(systolic/diastolic).  Following an evaluation of all major 
systems, the examiner provided a diagnosis of mild chronic 
venous insufficiency, with no varicosities; recurrent left 
inguinal hernia; recurrent pilonidal cyst; a few residual 
abnormalities of a nerve conduction study affecting the left 
lower extremity; status-post colectomy, with a history of 
intermittent diverticulitis; and a post-operative 
herniorrhaphy, with residual loss of the right testicle.       

In its April 1976 rating decision, the RO granted service 
connection for status-post colostomy, closed, for ruptured 
sigmoid diverticuli with intermittent diarrhea; an inguinal 
hernia, bilateral; and epididymitis, bilateral with loss of 
right testicle, and assigned a 10 percent initial evaluation 
for each of the above conditions, effective from October 31, 
1975.  The RO further granted service connection for an 
auriculoventricular block, incomplete, asymptomatic; sensory 
loss, left lateral thigh; pilonidal cyst, post-operative, 
recurrent; and dermatophytosis, both feet, and assigned an 
initial noncompensable evaluation for each of the above, 
effective from October 31, 1975.  

The report of a September 1976 general medical examination 
does not indicate any abnormalities of the cardiovascular 
system.  With respect to his diagnosis, the examiner noted 
the veteran's continued medical conditions involving the 
residuals of a colostomy, an inguinal hernia, epididymitis, 
sensory loss in the left leg, an anxiety reaction, a 
recurring pilonidal cyst, and dermatophytosis.

On examination again in August 1979, around the time of the 
veteran's military retirement and separation from service, it 
was noted that he reported a history of hypertension.  The 
diagnosis was sebaceus cysts on the right temporal area and 
left earlobe; hypertension by history since 1964, but not 
detected on physical examination; no evidence, clinical or by 
EKG, of incomplete A-V block; status-post colostomy and 
colectomy for diverticulitis; internal hemorrhoids; status-
post herniorrhaphy; recurrent left inguinal hernia; recurrent 
pilonidal cyst; dermatophytosis; and chronic anxiety 
reaction.     

In a September 1979 decision, the RO granted service 
connection for anxiety reaction, hemorrhoids, and DJD of the 
lumbosacral spine, and assigned a noncompensable evaluation 
for each condition, effective June 1, 1979.  The RO also 
denied the veteran's claim for service connection for 
hypertension.   

The report of a January 1982 general medical examination 
notes the presence of many of the same conditions previously 
noted on examination.  With regard to the cardiovascular 
system, there was no history of high blood pressure or heart 
disease.  The veteran denied chest pains or shortness of 
breath.  The diagnosis was, in pertinent part, 1st degree AV 
block by EKG, asymptomatic.  

In the report of a subsequent May 1986 examination, there was 
also no indication of any abnormalities involving the 
cardiovascular system.  

Records of the veteran's private hospitalization from January 
to February 1987, show that he had been involved in an 
automobile accident in October 1986, and a subsequent 
accident in January 1987.  Following the second accident, the 
veteran was diagnosed with a right posterior temporal 
intracerebral hematoma, and he underwent a right temporal 
craniotomy and evacuation of the hematoma.    

The copy of a February 1987 administrative decision from the 
Social Security Administration (SSA), indicates that the 
veteran was awarded disability benefits from that agency, 
effective from December 31, 1986, on the basis of a primary 
diagnosis of intracranial injury, and a secondary diagnosis 
of organic mental disorders.  

On VA general examination in December 1988 it was observed, 
in part, that the veteran had blood pressure of 150/90.  
Heart sounds were normal and distant.  Heart rhythm was 
regular, and no murmurs were detected.  The examiner 
indicated a diagnosis of hypertensive cardiovascular disease, 
history of multiple surgical procedures, history of sleep 
apnea, history of nasal polyposis, hyperkeratosis to the 
forearms, and history of anxiety stress reaction.   

Additional relevant evidence presented in the claims file 
includes the April 1991 report of a physician at the Baptist 
Medical Center, which provides an impression of paroxysmal 
atrial fibrillation.  Subsequent records over the next few 
years note an impression of the same.  A more recent report 
from the same facility noted above, dated in January 1999, 
notes an episode of aspiration pneumonia.  

In a July 1995 decision, the Board denied the veteran's claim 
for service connection for sleep apnea.  

In a December 2000 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), effective October 27, 2001.  

In the report of a July 2002 VA cardiovascular examination, 
it was noted that the veteran had a history of a cerebellar 
infarct and removal of a subdural hematoma in 1987.  He had 
suffered a stroke in 2002.  His blood pressure was 130/80.  
S1 and S2 heart sounds were audible with no murmur.  All the 
peripheral pulses were present with no JVD or edema.  
Clinical testing showed an ejection fraction of 60 percent, 
mild eccentric left ventricular hypertrophy (LVH), normal 
left ventricle systolic function, and a calcified left atrial 
mass.  The diagnosis was atrial fibrillation, noninsulin 
dependent diabetes, status-post cerebellar infarct, and 
status-post subdural hematoma.   

In a March 2003 rating action, the RO granted service 
connection and an initial     20 percent evaluation for 
diabetes mellitus, type II, effective from January 27, 2002.  
Additionally, following a series of Board decisions and RO 
rating decisions in mid-1990s and early 2000, the veteran was 
now in receipt of higher evaluations for the following 
disabilities:  status-post colostomy for a ruptured sigmoid 
diverticular  (60 percent disabling); DJD of the lumbar spine 
(20 percent disabling); an incomplete auriculoventricular 
block (10 percent disabling); and anxiety reaction (10 
percent disabling). 

The report of a June 2003 examination for purposes of aid and 
attendance or housebound status, indicates a diagnosis of 
diabetes mellitus, multi-infarct dementia, first degree 
atrioventricular block, and dementia secondary to 
cerebrovascular disease.  The examiner expressed the opinion 
that the veteran had permanent aid and attendance, but that 
this was not due to his service-connected disabilities.  

The veteran's death certificate shows that he died on 
December [redacted], 2003, and that the immediate cause of death was 
respiratory insufficiency.  Also listed as the underlying 
conditions contributing to his death were complications of 
the influenza virus, massive cardiomegaly, and a cerebral 
infarction.  The report of an autopsy states that the cause 
of death was respiratory insufficiency secondary to 
complications of pneumonia and influenza, and also that 
atherosclerotic cardiovascular disease was a considered a 
contributing factor in the veteran's death.  

In a May 2004 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant filed a timely appeal of that 
determination, and in her July 2004 notice of disagreement 
(NOD) she contended that the veteran had been service-
connected for a disability of the cardiovascular system 
during his lifetime, and that this condition had contributed 
to the cause of his death.   

In January 2005, a VA physician provided a medical opinion 
that addressed the issue of whether the cause of the 
veteran's death was related to an incident of his military 
service.  The physician indicated that the veteran's claims 
file was present and had been thoroughly reviewed prior to 
his determination.  He stated that the record showed that the 
veteran had passed away in December 2003 from complications 
of the influenza virus, involving viral pneumonitis and a 
cerebral infarct, listed on his death certificate.  An 
autopsy was performed which listed the cause of death as 
respiratory insufficiency secondary to complications of 
pneumonia, influenza, and atherosclerotic heart disease.  
Portions of the autopsy dictation indicated that the veteran 
may have suffered a recent myocardial infarction prior to his 
death.  The claims file also showed that the veteran was 
service-connected for irritable colon, degenerative 
arthritis, diabetes mellitus, atrioventricular block (this 
was presumably in reference to the same condition as the 
service-connected "auricoventricular block"), inguinal 
hernia, urinary obstruction, and generalized anxiety 
disorder.  However, he was not service-connected for 
atherosclerotic heart disease.  The physician concluded that 
the veteran's death was not related to any of his service-
connected disabilities.   

Governing Law, and Regulations and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005). The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death - including, 
particularly, autopsy reports.  Id.   

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  See also Schoonover v. Derwinski, 3 Vet. 
App. 166, 168-69 (1992) (addressing requirements for 
consideration of disabilities attributable to service as 
contributory, as well as direct cause of death in DIC 
claims). 

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death, in which case it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R.                  § 
3.312(c)(4).  

As a general matter, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain conditions, such as disorders of the cardiovascular 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").
In the present case, a thorough review of the medical 
evidence does not establish that service connection for the 
cause of the veteran's death is warranted.  The evidence does 
not indicate that a service-related disability either caused 
or contributed substantially or materially to the veteran's 
death.  

A medical relationship between conditions that have been 
listed as the cause of the veteran's death and his military 
service, in particular, has not been established based upon 
the record.  As indicated above, the immediate cause of the 
veteran's death was respiratory insufficiency, due to the 
underlying conditions of the influenza virus, massive 
cardiomegaly, and a cerebral infarction, and with another 
contributing factor of atherosclerotic cardiovascular 
disease.  The veteran was not deemed service-connected for 
any of the above conditions during his lifetime.  As 
explained in more detail below, the competent evidence also 
does not otherwise show that these disorders were related to 
service.  The veteran's SMRs in this regard are absent for 
any diagnosis of a respiratory disorder, and the first 
documentation of a respiratory disorder, sleep apnea, was not 
noted until December 1988, and thus there is nothing that 
would suggest that the above-referenced respiratory 
insufficiency condition is attributable to service.  (The 
Board in a July 1995 decision also denied a claim for service 
connection for sleep apnea.)  Nor is there any medical 
opinion of record that presents this conclusion.  In a 
similar respect, the veteran's episodes of influenza and 
pneumonia are not conditions with a long-term history that 
would likely have an association with service.   

There is likewise no probative evidence of a causal link 
between the cardiovascular conditions listed as contributing 
factors to the veteran's death and any injury or disease 
incurred in service.  The appellant's primary contention in 
relation to the claim on appeal is that the veteran was 
service-connected for a heart disability, and that this same 
condition was a significant contributing factor to his death.  
The veteran was service-connected for an incomplete 
atrioventricular block during his lifetime (with a 10 percent 
level of compensation), and this presumably is the condition 
which the appellant has identified.  In his recent January 
2005 opinion, however, a VA physician reviewed the veteran's 
claims file and noted the award of service connection for 
atrioventricular block (amongst other conditions), but 
determined that his death was unrelated to any service-
connected disability.  The examiner noted in part as the 
basis for this opinion that the veteran had not been awarded 
service-connection for atherosclerotic heart disease.  Thus, 
he effectively ruled out a relationship between 
atrioventricular block, already shown to be service-related, 
and the illness that resulted in the veteran's death.   

The extensive evidence concerning the veteran's treatment 
history also does not reflect any service-related 
cardiovascular disability other than atrioventricular block, 
which may warrant consideration as to the claim on appeal.  
There is no record of any additional condition involving the 
cardiovascular system throughout service.  And while on VA 
examination in 1979 around the time he was discharged from 
service, the veteran reported a history of hypertension, it 
was objectively noted that no hypertension was detected -- so 
there was no basis upon which hypertension would be deemed 
service-connected under the provisions for presumptive 
service connection (i.e., under which a disability is 
presumed incurred in service if manifested to a compensable 
degree, within one-year of discharge).  See 38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notably, there 
is no other record of a distinct cardiovascular disorder 
until 1987, involving a hematoma that was noted to be related 
to an automobile accident in the prior year.  A subsequent VA 
examination report dated in 1988 noted the presence of 
hypertensive cardiovascular disease, and a more recent 2002 
examination noted a diagnosis of status-post subdural 
hematoma and cerebellar infarct, although neither examination 
resulted in a finding that these conditions were due to 
military service.  Accordingly, there is no service-related 
cardiovascular problem other than atrioventricular block that 
is reasonably related to the veteran's subsequent medical 
condition.

Furthermore, there is a well-supported opinion of record, 
again, from the January 2005 VA physician, which weighs 
against the presence of a causal relationship between any 
other of the veteran's service-connected disabilities, and 
the conditions that are listed as the cause of his death.  
This examiner stated that the veteran was service-connected 
for irritable colon, degenerative arthritis, diabetes 
mellitus, inguinal hernia, urinary obstruction, and 
generalized anxiety disorder, in addition to atrioventricular 
block, and that none of these disorders were related to his 
death. The Board notes that the VA examiner did not include a 
specific reference in the foregoing analysis to the veteran's 
additional service-connected disabilities evaluated as 
noncompensable -- post-operative pilonidal cyst, hemorrhoids, 
dermatophytosis of the feet, and neuropathy of the left 
lateral cutaneous nerve -- however, a reasonable 
interpretation of his opinion, particularly in light of his 
complete review of the claims file, is that he also out ruled 
a relationship between these conditions and the veteran's 
death.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997) ("an 
etiological opinion must be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words").  There is no other medical opinion of record 
suggesting a contrary finding.  

The Board has also taken into consideration, and does not 
doubt the sincerity of, the contention presented by the 
appellant that the veteran's service-connected heart 
condition involving an auriculoventricular block was a 
contributing factor to the cause of his death (and by 
implication that any other cardiovascular conditions incurred 
in service were also contributing factors).  But as a 
layperson, the appellant does not have the appropriate 
training and expertise to provide a probative opinion on a 
medical matter, and this includes a determination as to 
whether the cause of the veteran's death is etiologically 
related to a service-connected disability, or any other 
incident of his military service.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).    




For the above reasons, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  The preponderance of the medical evidence is 
against the finding that the veteran has any disability 
related to service that caused or contributed substantially 
or materially to the veteran's death.  As a result, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


